 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LARKSPUR COMMUNITIES II, LLC,                      No. 2:19-cv-00901-KJM-EFB
12                       Plaintiff,
13            v.                                         ORDER
14    DARNELL LAMONT CARD,
15                       Defendant.
16

17                  On May 20, 2019, defendant Darnell Lamont Card, proceeding pro se, removed

18   this unlawful detainer action from Sacramento County Superior Court. ECF No. 1. Defendant

19   also filed a motion to proceed in forma pauperis. ECF No. 2. As explained below, the court

20   REMANDS the case to the Sacramento County Superior Court and DENIES as moot defendants’

21   motion to proceed in forma pauperis.

22                  When a “civil action . . . of which the district courts of the United States have

23   original jurisdiction” is initially brought in state court, a defendant may remove it to federal court.

24   28 U.S.C. § 1441(a). There are two primary bases for federal subject matter jurisdiction: (1)

25   federal question jurisdiction under 28 U.S.C. § 1331, and (2) diversity jurisdiction under 28

26   U.S.C. § 1332. Under § 1331, district courts have federal question jurisdiction over “all civil

27   actions arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

28   Under the longstanding well-pleaded complaint rule, a suit “arises under” federal law “only when
                                                         1
 1   the plaintiff’s statement of his own cause of action shows that it is based upon [federal law].”
 2   Louisville & Nashville R. Co. v. Mottley, 211 U.S. 149, 152 (1908). Federal question jurisdiction
 3   cannot be based “on an actual or anticipated defense” or counterclaim. Vaden v. Discover Bank,
 4   556 U.S. 49, 60 (2009). A federal district court may remand a case sua sponte where a removing
 5   defendant has not established federal jurisdiction. See 28 U.S.C. § 1447(c) (“If at any time before
 6   final judgment it appears that the district court lacks subject matter jurisdiction, the case shall be
 7   remanded.”).
 8                   Defendant’s notice of removal asserts the court has federal question jurisdiction
 9   under § 1331 because defendant “is a bona fide tenant under the ‘Protecting Tenants at
10   Foreclosure Act’” (“PTFA”), 12 U.S.C. § 5220, and the PTFA “preempted State Law as to bona
11   fide Residential tenants of foreclosed Landlords . . . .” ECF No. 1 at 2 (citations omitted).
12   Numerous other courts have rejected defendant’s arguments for removal, as does this court. See,
13   e.g., U.S. Bank NA v. Sung Min Koo, No. SACV171539AGJCGX, 2017 WL 4081890, at *1−2
14   (C.D. Cal. Sept. 14, 2017) (explaining artful pleading doctrine does not provide federal question
15   jurisdiction where removing defendant asserts PTFA preemption argument); 1254 Citrus, LLC v.
16   Anyalebechi, No. CV-19-03355 GWRAOX, 2019 WL 1976437, at *2 (C.D. Cal. May 2, 2019)
17   (“The PTFA does not create a private right of action; rather, it provides a defense to state law
18   unlawful detainer actions.”). Plaintiff’s complaint asserts only an unlawful detainer claim, which
19   is a matter of state law. See ECF No. 1 at 10−12 (complaint). This court lacks federal question
20   jurisdiction.
21                   The court sua sponte finds that it lacks subject matter jurisdiction and REMANDS
22   this case to Sacramento County Superior Court. Defendant’s motion for in forma pauperis status
23   is DENIED as MOOT.
24                   IT IS SO ORDERED.
25    DATED: May 24, 2019.
26
                                                      UNITED STATES DISTRICT JUDGE
27

28
                                                         2
